DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites (additional limitations crossed out):
A system for generating and implementing one or more promotional offers for goods and/or services, comprising:


 		

 	generate a unique master coupon code, wherein the unique master coupon code is linked to linking to at least the one or more promotional coupon offers:
read the unique master coupon code at a first location, generating a list of the one or more promotional offers linked to the unique master coupon code,
wherein reading the unique master coupon code includes validating the unique master coupon code by:
		cross-referencing, 
		sending an indication of validity to the first location;
determine, for each of the one or more promotional offers, whether the one or more parameters have been met: and
redeem each promotional offer for which the one or more parameters have been met.

The above limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers marketing activities. Claim 1 makes mention of a “communications interface”, “edge nodes including a processor”, and a “wired or wireless network”. Other than reciting the steps as being performed by these computing elements, nothing in the claim elements preclude the steps from being described as a marketing activity. For example, but for the “communications interface”, “edge nodes including a processor”, and “wired or wireless network” language, the limitations merely describe a marketing/sales activity (i.e. collaboration to create coupon codes and redemption of the coupon).  If a claim limitation, under its broadest reasonable interpretation, describes a marketing activity, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Claim 6 feature language similar to that of claim 1, and therefore also recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a “communications interface”, an “edge node including a processor”, and a “wired or wireless network” to perform the steps. These additional elements are recited at a high level of generality (see at least Para. [0207]-[0210]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “communications interface”, an “edge node including a processor”, and a “wired or wireless network” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claims 2-5 are dependent on claim 1, and includes all the limitations of claim 1.  Claim 7-9 are dependent on claim 6, and includes all the limitations of claim 6.  Therefore, they are also directed to the same abstract idea.  Claims 3, 4, 8, and 9 appear to describe distributed processing architecture.  However, the cited configurations are recited at as being used to apply the abstract idea.  Further, the remaining dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely further narrow the abstract idea. Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "each edge node".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the limitation “The system of claim 1, further comprising at least one point-of-sale device” is indefinite.  Claim 1 recites “one or more computing nodes in electronic communication with one or more point of sale devices…”  It is unclear if the “at least one point of sale device” of claim 2 is the same as the “one or more point of sale devices” of claim 1.
The term “unique computing node” in claims 3 and 8 is a relative term which renders the claim indefinite. The term “unique” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 features limitations similar to those of claim 1 and is therefore rejected using the same rationale.
Dependent claims are rejected as well since they inherit the limitations of the independent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willman (US 2003/0195806) in view of Thibedeau (US 2013/0275197) and alternatively Evans (US 2010/0030592).
Regarding claim 1, Willman discloses  A system for generating and implementing a promotional offer for goods and/or services comprising:
a communications interface configured to enable retailers, manufacturers and consumers to collaborate, via a wired or wireless network, to determine one or more parameters pertaining to one or more promotional offers;
one or more computing nodes in electronic communication with one or more point-of-sale devices, each edge node including:
a processor; and 
a computer-readable storage medium comprising one or more programming instructions that, when executed, cause the processor to:
generate a unique master coupon code, wherein the unique master coupon code is linked to the one or more promotional offers;
Willman discloses a system wherein a retail server (i.e. retailer) forwards consumer data (i.e. consumer) to a central server that is accessed by a manufacturer, wherein the manufacturer then submits a promotion based at least on the consumer data, and wherein the promotion’s associated coupon may or may not be accepted by the retailer (Fig. 3, Paras. [0008], [0009], [0022]- [0024]), wherein the steps occur via an internet connection (i.e. communications interface).  Further, although disclosed by the prior art, the Examiner notes that the language “to determine one or more parameters pertaining to one or more promotional offers” is a statement of intended use and does not result in a manipulative difference from the prior art.  Willman also discloses the collection of data from a point of sale device and transferring it to a retail server (see at least Para. [0018]). 
Willman does not explicitly disclose:
read the unique master coupon code, generating a list of the one or more promotional offers linked to the unique master coupon code;
determine, for each of the one or more promotional offers, whether the one or more parameters have been met; and 
redeeming each promotional offer for which the one or more parameters have been met 
Willman discloses the redemption of redemption of coupons that feature barcodes (Paras. [0020, [0030]).  However, Willman does not provide sufficient detail regarding the redemption process.  Thibedeau teaches a system wherein a coupon is scanned for a unique serial number by a POS terminal (i.e. first location; see Fig. 24A Items 2404 and 2406), the serial number is transmitted to an ICN, the ICN queries a database (i.e. second location) to determine if a coupon associated with the serial number has been redeemed (i.e. listed offer linked to coupon code; and determining if parameter has been met) , transmitting a coupon approved message” back to the POS terminal, and redeeming the coupon based on the determination (Fig. 24A and 24B, Para. [0219]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Willman to utilize the teachings of Thibedeau since both Willman and Thibedeau are in the same field of endeavor (i.e. redemption of coupons), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Alternatively, if it is argued that Willman nor Thibedeau disclose generate a unique master code…, then the Examiner points to Evans which features an “umbrella barcode” that allows for the redemption of multiple offers (Para. [0019]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the umbrella barcode of Evans for the coupon code of Willman. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 6 features limitations similar to those of claim 1 and is therefore rejected using the same rationale.  
Regarding claim 2, in light of the 112 rejection, Willman discloses the system of claim 1, further comprising a least one point-of-sale device.  Willman discloses the collection of data from a point of sale device and transferring it to a retail server (see at least Para. [0018]; also see claim 16).
Regarding claim 5, Willman discloses The system of claim 1, wherein the one or more parameters pertain to one or more of the following:
creation of the one or more promotional offers; 
alteration of the one or more promotional offers;
distribution of the one or more promotional offers; 
redemption of the one or more promotional offers; and 
payment terms for the one or more promotional offers.
Willman discloses a system wherein a user may create a new promotion, or alter an existing promotion (Para. [0030]).
Claim 7 features limitations similar to those of claim 5 and is therefore rejected using the same rationale.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willman (US 2003/0195806) in view of Thibedeau (US 2013/0275197) and alternatively Evans (US 2010/0030592), and in further view of Aldomar (US 2014/0100976)
Regarding claim 3, Willman, Thibedeau, and Evans does not disclose the system of claim 2, wherein:
The at least one point-of-sale device includes a plurality of point-of-sale devices, and each point of sale device in the plurality of point-of-sale devices is in electronic communication with a unique computing node of the one or more computing nodes, thereby decreasing computing power needed for each processor of the one or more computing nodes to execute the one or more programming instructions.  In light of the 112 rejection, Aldomar teaches a system wherein multiple POS devices can implement a point-of-sale server (i.e. node) using distributed processing techniques (Para. [0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Willman, Thibedeau, and Evans to utilize the teachings of Aldomar since distributed processing allows for multiple CPUs to work on the same programs, functions, or systems to provide more capability for a computer or other device.  The Examiner asserts that the claim language indicating that the computing power is decreased is a statement of intended result and fails to result in a manipulative difference between the claimed invention and the prior art.
Claim 8 features limitations similar to those of claim 3, and is therefore rejected using the same rationale.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willman (US 2003/0195806) in view of Thibedeau (US 2013/0275197) and alternatively Evans (US 2010/0030592), and in further view of Official Notice.
Regarding claim 4, Willman, Thibedeau, and Evans do not explicitly disclose the system of claim 1, wherein the one or more computing nodes are configured such that an increase in a number of computing nodes decreases an overall timeframe needed to execute the one or more programming instructions.  The Examiner takes Official Notice that such a configuration is old and well known in the art.  The claim limitation simply describes distributed/parallel processing, which is a technique that has been prevalent in the art for decades.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Willman, Thibedeau, and Evans to utilize distributed/parallel processing of Examiner's Official Notice because all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 9 features limitations similar to those of claim 4, and is therefore rejected using the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
                                                                                                                                                                                                        /SAM REFAI/Primary Examiner, Art Unit 3681